Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
2.	Claims 1-11 are pending in this application.

Drawings
3.	The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45°. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color.
4.	Figure 2 is objected to because it contains substantial shading that obscures key details of the present invention. A black and white line drawing is required.  Any shading must comply with the above guidelines.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
7.	Claims 1 and 6 are rejected because the structure of the recited cooling circuits is unclear. Claim 1 recites “the cap comprising a cooling inlet at a center of the cap and a plurality of cooling outlets at a periphery of the cap” and “a target…comprising…a nozzle facing the cooling inlet of the cap and a plurality of cooling channels extending along the support structure between the nozzle and the periphery of the cap.” However, the structural and/or functional relationships between the cooling structures of the target and the cooling structures of the cap are unclear. For example, do the cooling channels of the target communicate with the cooling outlets of the cap? Is there one cooling circuit that connects all of the recited cooling structures or is there one cooling circuit in the cap and another in the target? Similarly, claim 6 recites “wherein the nozzle directs a flow of coolant outwardly from a center of the support structure to the plurality of channels” but fails to make clear whether this flow of coolant is received from the cooling inlet of the cap. See below for suggested language to overcome this rejection.
8.	Any claim not specifically addressed above is rejected under 35 U.S.C. §112 because it depends on a rejected claim.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	For applicant's benefit, the portions of the reference(s) relied upon in the below rejections have been cited to aid in the review of the rejections. While every attempt has been made to be thorough and consistent within the rejection, it is noted that prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
14.	Claims 1, 3, 4, 6, 7, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jongen et al., EP 1 895 819 in view of Lavie et al., US Publication 2007/0297554 and Cranberg, US Patent 3,860,827, in further view of Peters, US Patent 2,935,633.
15.	Regarding claim 1, Jongen discloses a neutron beam system (Figs. 1-3, [0001]) comprising:
a beamline (2; [0050-1]); a cap (14) secured to the beamline. The cap comprising a cooling inlet and a cooling outlet (141; Fig. 4 and [0053]); and a target enclosed by the cap and the beamline, wherein the target comprises a support structure (15), a neutron generating layer (16) facing the beamline, and a plurality of cooling channels (19) extending along the support structure ([0052-3]). 
Jongen does not disclose the cooling inlet at a center of the cap and a plurality of cooling inlets at a periphery of the cap. Lavie teaches a target enclosure structure (Fig. 5) comprising a cap (lower ref. 145) secured to a beamline ([0090] flange 155 attaches to “accelerator arrangement”), the cap comprising a cooling inlet (142) at a center of the cap and a cooling outlet (143) at a periphery of the cap. One of ordinary skill in the art at the time of the invention would have found it obvious to apply the cap structure of Lavie to the neutron beam system of Jongen because Lavie teaches that this arrangement “provides substantially uniform cooling in the circumferential direction at each radial station from the center of the target” ([0107]). Although Jongen does not teach a plurality of cooling outlets, a mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Alternatively, Cranberg teaches a neutron beam system target cooling cap (20, Figs. 4-5) having a cooling inlet (44) at a center and a 
Jongen does not disclose the cooling channels extending between a nozzle and a periphery. However, Lavie teaches that the beam intersects the center of the target ([0065] and that the temperature of the target is Gaussian with the hottest point at the center ([0078]). Lavie’s cap also directs its coolant at the center of the target (see Fig. 5). Peters teaches a target having a plurality of cooling channels (18) extending between a central nozzle (central intersection) and a periphery (19) of the target. Accordingly, one of ordinary skill in the art would have found it obvious to modify the cooling channel arrangement of Jongen according to the teaching of Peters in the combination with Lavie’s cooling circuit. Such a combination would have the predictable advantage of providing coolant flow from the cap inlet of Lavie, radially outward along the target from the hottest portion at the center of the target to the coolant outlet of the cap (see Lavie at [0107]). 
16.	Regarding claim 3, the modification of Jongen as taught by Lavie, Cranberg, and Peters renders the parent claim obvious. The combination of Lavie with Jongen further provides a system wherein the target is enclosed by the cap and beamline such that a vacuum seal is present between the target and an interior volume of the beamline, and a water seal is present between the target and the cap (see [0028], [0068], [0111]). One of ordinary skill in the art at the time of the invention would have found it obvious to apply the cap structure of Lavie to the neutron beam system of Jongen for the reasons stated above.
17.	Regarding claim 4, the modification of Jongen as taught by Lavie, Cranberg, and Peters renders the parent claim obvious. Jongen further discloses a system wherein the neutron generating layer comprises lithium ([0052]).

19.	Regarding claim 7, the modification of Jongen as taught by Lavie, Cranberg, and Peters renders the parent claim obvious. Jongen as modified by Lavie and Cranberg further provides a system wherein the cooling inlet is configured to direct coolant in a downstream to upstream direction with respect to a beam axis, and the plurality of cooling outlets are configured to direct coolant in an upstream to downstream direction with respect to the beam axis (see Fig. 5 of Lavie and Fig. 4 of Cranberg). One of ordinary skill in the art at the time of the invention would have found it obvious to modify the system of Jongen according to the teachings of Lavie and Cranberg for the reasons stated above. 
20.	Regarding claim 8, the modification of Jongen as taught by Lavie, Cranberg, and Peters renders the parent claim obvious. Peters does not disclose a conical or semi-spherical nozzle. However, it would have been an obvious matter of design choice to select the claimed shape, because applicant has not disclosed that having such a shape itself solves any stated problem, the claimed shape does not provide any unexpected result, and it appears that the invention would perform equally well where the nozzle is of another shape, such as a tetrahedron. Overall, applicant has not established any criticality of the claimed shape, and thus selecting the claimed shape would be an obvious matter of design choice. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
21.	Regarding claim 11, the modification of Jongen as taught by Lavie, Cranberg, and Peters renders the parent claim obvious. Jongen further discloses a system further comprising a protective layer positioned on top of the neutron generating layer ([0056]).
2 is rejected under 35 U.S.C. 103 as being unpatentable over Jongen et al., EP 1 895 819 in view of Lavie et al., US Publication 2007/0297554, Cranberg, US Patent 3,860,827, and Peters, US Patent 2,935,633 in further view of Klinkowstein et al., US Patent 4,812,775. 
23.	Regarding claim 2, the modification of Jongen as taught by Lavie, Cranberg, and Peters renders the parent claim obvious. Jongen is silent as to the structural features of its accelerator. Klinkowstein teaches a neutron beam system (column 3, lines 36-45) comprising an ion beam injector (201); and a tandem accelerator (208) coupled to the ion beam injector and the beamline (216), the tandem accelerator configured to accelerate an ion beam from the ion beam injector to the beamline (Fig. 2 and column 5, lines 26-36). One of ordinary skill in the art at the time of the invention would have found it obvious to combine the accelerator system of Klinkowstein with the system of Jongen because Klinkowstein teaches that its accelerator delivers high currents; is compact, low cost, easily operated, and easy to maintain; and can be used with a solid target (column 2, lines 15-33).
24.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jongen et al., EP 1 895 819 in view of Lavie et al., US Publication 2007/0297554, Cranberg, US Patent 3,860,827, and Peters, US Patent 2,935,633 in further view of Maltz, US Publication 2019/0148102.
25.	Regarding claim 5, the modification of Jongen as taught by Lavie, Cranberg, and Peters renders the parent claim obvious. Jongen as modified by Peters has a starburst configuration of cooling channels. Maltz teaches a target substrate having a plurality of channels in a configuration of parallel spiral windings ([0124]), noting that such a configuration “may facilitate heat transfer.” Accordingly, one of ordinary skill in the art at the time of the invention would have found it obvious to provide a spiral configuration in the target of Jongen as modified by Peters in the combination with Lavie. Such a modification would also be modified by Lavie’s teachings of heat removal from the center of the target ([0065], [0078], [0107]). 
s 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jongen et al., EP 1 895 819 in view of Lavie et al., US Publication 2007/0297554, Cranberg, US Patent 3,860,827, and Peters, US Patent 2,935,633 in further view of Shioda et al., US Publication 2016/0270202.
28.	Regarding claims 9 and 10, the modification of Jongen as taught by Lavie, Cranberg, and Peters renders the parent claim obvious. Jongen does not disclose an interlayer. Shioda teaches a neutron generating target having an interlayer of Pd and Ni interposing the neutron generating layer and the support structure (Fig. 1 and [0006-7], [0019]). One of ordinary skill in the art at the time of the invention would have found it obvious to apply the interlayer of Shioda to the target of Jongen for the predictable purpose of 





Allowable Subject Matter
29.	A combination of claims 6 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
30.	The examiner suggests the following language:

		Claim 1. 	A neutron beam system comprising:
		a beamline;
		a cap secured to the beamline, the cap comprising a cooling inlet at a center of the cap and a plurality of cooling outlets at a periphery of the cap; and
a target enclosed by the cap and the beamline, wherein the target comprises a support structure, a neutron generating layer facing the beamline, a conical or semispherical nozzle protruding from a center of the support structure facing the cooling inlet of the cap and configured to direct a flow of coolant from the cooling inlet outwardly through a plurality of cooling channels extending along the support structure to the cooling outlets. 

Conclusion
31.	The Notice of Reference Cited (PTO-892) cites the prior art made of record and not relied upon that is considered pertinent to applicant's disclosure.
32.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882.  The examiner can normally be reached on Monday - Thursday, 7:30 - 6:00 pm EST.
33.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
34.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
35.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M DAVIS/Primary Examiner, Art Unit 3646